Exhibit 10.3

Cracker Barrel Old Country Store, Inc.

RESTRICTED STOCK AWARD NOTICE

This Award Notice (the “Notice”) is dated as of the      day of             ,
2013 (the “Grant Date”), from Cracker Barrel Old Country Store, Inc., a
Tennessee corporation (the “Company”) to                      (the “Employee”).

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
authorized an award to the Employee of                      (            )
shares of the Company’s $0.01 par value common stock (the “Restricted Stock”)
pursuant to the terms and provisions of the Cracker Barrel Old Country Store,
Inc. 2010 Omnibus Stock and Incentive Plan (the “Plan”);

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, including the services to be rendered to the Company by
the Employee, the Company does hereby award the Restricted Stock to the
Employee, and the Employee accepts such Restricted Stock, on the following terms
and conditions:

(1) Grant of Restricted Stock. The Company hereby grants to the Employee the
Restricted Stock, subject to all the restrictions, limitations and other terms
and provisions of the Plan and this Notice. The Company may, but shall not be
required to, issue certificates for the Restricted Stock in the Employee’s name.
If the Company issues certificates for the Restricted Stock, the Secretary of
the Company will hold the certificates until the Restricted Stock is either:
(i) forfeited; or (ii) vested. The Company will distribute the certificates to
the Employee or, if applicable, his/her beneficiary, in accordance with the
provisions of this Notice.

(2) Restrictions. Until the Restricted Stock vests and becomes distributable in
accordance with the Plan and this Notice, except as otherwise provided herein,
the Employee shall not have any of the rights of a shareholder of the Company
with respect to the Restricted Stock, including the right to vote the shares;
provided, however, that the Employee shall receive dividend equivalent rights in
respect of the Restricted Stock at the time of any payment of dividends to
stockholders on Shares. The Restricted Stock will be credited with a cash amount
equal to the amount that would be payable to the Employee as a stockholder in
respect of a number of Shares equal to the number of shares of Restricted Stock
covered by this Notice outstanding and unvested as of the dividend record date.
Each cash dividend equivalent right will vest and be payable at the time and
only to the extent the Restricted Stock to which it relates is paid, and only
those cash dividend equivalent rights that relate to Restricted Stock that
actually vests in accordance with Section 3 shall be paid.

(3) Vesting. The Restricted Stock, subject to all the restrictions, limitations
and other terms and provisions of the Plan and this Notice, shall become 100%
vested and become distributable on the third anniversary of the Grant Date, and
the restrictions shall lapse so long as the Employee is employed by the Company
on that vesting date. If the Employee terminates employment with the Company and
all Affiliates for any reason and before all of the Restricted Stock has become
vested under this Notice, the Employee’s Restricted Stock that has not become

 

1



--------------------------------------------------------------------------------

vested will be forfeited on and after the effective date of the termination.
Neither the Company nor any Affiliate will have any further obligations to the
Employee under this Notice when the Employee’s Restricted Stock is forfeited.

(4) Terms and Conditions of Distribution. The Company will distribute
certificates for Restricted Stock, and the cash amount of any dividend
equivalent rights accumulated thereon as provided in Section 2, as soon as
practicable after the Restricted Stock becomes vested. If the Employee dies
before the Company has distributed any vested Restricted Stock, the Company will
distribute certificates for the shares (including any cash dividend equivalent
rights) to the beneficiary or beneficiaries the Employee designated, in the
proportions the Employee specified. If the Employee failed to designate a
beneficiary or beneficiaries, the Company will make such distributions to the
Employee’s personal representative. The Company will make such distributions no
later than six months after the Employee’s death. The Company will not make any
distribution under this Section before the first date the Restricted Stock may
be distributed to the Employee without penalty or forfeiture under federal or
state laws or regulations governing short swing trading of securities. In
determining whether a distribution would result in such a penalty or forfeiture,
the Company and the Committee may rely upon information reasonably available to
them or upon representations of the Employee’s legal or personal representative.

(5) Tax Withholding and Section 83(b) Elections. At the time the Employee shall
become subject to federal income taxation with respect to the Restricted Stock
(normally upon vesting, unless the Employee files an election under
Section 83(b) of the Code), the Employee shall pay to the Company the amount of
any Federal, state, local and other taxes required to be withheld by the Company
with respect to the Restricted Stock. If the Employee files an election under
Section 83(b) of the Code with the Internal Revenue Service to include the fair
market value of any shares of Restricted Stock in gross income while they are
still subject to any restrictions, the Employee shall promptly furnish to the
Company a copy of such election. The Company may make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
Federal, state, local and other taxes required by law to be withheld upon the
vesting of the Restricted Stock and the payment of the cash dividend equivalent
rights. Unless otherwise determined by the Committee, the Employee will be
permitted to elect to surrender a sufficient number of shares of the vested
Restricted Stock to satisfy the Company’s minimum tax withholding obligation.

(6) Stock Certificates. The Company may require that certificates for shares
distributed to the Employee pursuant to this Notice bear any legend that counsel
to the Company believes is necessary or desirable to facilitate compliance with
applicable securities laws. Notwithstanding the provisions of Sections 3 and 4,
the Company is not required to issue or deliver any certificates for shares
before completing the steps necessary to comply with applicable federal and
state securities laws (including any registration requirements) and applicable
stock exchange rules and practices. The Company will use commercially reasonable
efforts to cause compliance with those laws, rules and practices.

(7) Non-transferability. No interest of the Employee or any beneficiary in or
under this Notice will be assignable or transferable by voluntary or involuntary
act or by operation of law, other than by testamentary bequest or devise or the
laws of descent or distribution. Distribution of Restricted Stock (including any
cash dividend equivalent rights) will be made

 

2



--------------------------------------------------------------------------------

only to the Employee; or, if the Committee has been provided with evidence
acceptable to it that the Employee is legally incompetent, the Employee’s
personal representative; or, if the Employee is deceased, to the beneficiaries
or personal representative that the Employee has designated in the manner
required by the Committee. The Committee may require personal receipts or
endorsements of a Employee’s personal representative or beneficiaries. Any
effort to assign or transfer the rights under this Notice will be wholly
ineffective, and will be grounds for termination by the Committee of all rights
of the Employee and his/her beneficiary in and under this Notice.

(8) Notice Subject to Plan. This Notice does not undertake to express all
conditions, terms and provisions of the Plan. The Committee administers the
Plan. The Employee’s rights under this Notice are expressly subject to the terms
and conditions of the Plan, including continued shareholder approval of the
Plan, and to any guidelines the Committee adopts from time to time. The Plan is
hereby incorporated herein to the same extent as if copied verbatim,

(9) Interpretation. Any interpretation by the Committee of the terms and
conditions of the Plan, this Notice or any guidelines adopted as described in
Section 8 will be final. This Notice will be governed by and construed under the
laws of the State of Tennessee, determined without regard to its conflicts of
law rules, except as such laws are preempted by the laws of the United States.
If any provision of this Notice shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective. The jurisdiction and venue for any
disputes arising under, or any action brought to enforce (or otherwise relating
to), this Notice shall be exclusively in the courts in the State of Tennessee,
County of Wilson, including the Federal Courts located therein (should Federal
jurisdiction exist).

(10) Sole Agreement. The Award is in all respects subject to the provisions set
forth in the Plan to the same extent and with the same effect as if set forth
fully herein. In the event that the terms of this Award conflict with the terms
of the Plan, the Plan shall control. This Notice is the entire agreement between
the parties to it, and any and all prior oral and written representations are
merged in this Notice. This Notice may be amended only by written agreement
between the Employee and the Company.

(11) Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have duly executed this Notice
as of the day and year first above written.

CRACKER BARREL OLD COUNTRY STORE, INC.

 

By:  

 

Name:  

 

Title:  

 

EMPLOYEE

 

 

4